FILED
                             NOT FOR PUBLICATION                             JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANOOP SOGY,                                      No. 10-70847

               Petitioner,                       Agency No. A098-372-409

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Anoop Sogy, a native of the Philippines and a citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny the petition for review.

       The BIA did not abuse its discretion in denying Sogy’s motion to reopen

where Sogy’s claims could have been raised in his prior proceedings before the

agency. See Mondragon v. INS, 625 F.2d 270, 272 (9th Cir. 1980); see also Singh

v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to reopen

shall be reversed only if it is “arbitrary, irrational, or contrary to law”).

       PETITION FOR REVIEW DENIED.




                                             2                                  10-70847